 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3187 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in recognition and celebration of the 75th anniversary of the establishment of the March of Dimes Foundation. 
 
 
1.Short titleThis Act may be cited as the March of Dimes Commemorative Coin Act of 2012.  
2.FindingsThe Congress finds the following: 
(1)President Franklin Roosevelt’s personal struggle with polio led him to create the National Foundation for Infantile Paralysis (now known as the March of Dimes) on January 3, 1938, at a time when polio was on the rise.  
(2)The Foundation established patient aid programs and funded research for polio vaccines developed by Jonas Salk, MD, and Albert Sabin, MD.  
(3)Tested in a massive field trial in 1954 that involved 1.8 million schoolchildren known as polio pioneers, the Salk vaccine was licensed for use on April 12, 1955 as safe, effective, and potent. The Salk and Sabin polio vaccines funded by the March of Dimes ended the polio epidemic in the United States.  
(4)With its original mission accomplished, the Foundation turned its focus to preventing birth defects, prematurity, and infant mortality in 1958. The Foundation began to fund research into the genetic, prenatal, and environmental causes of over 3,000 birth defects.  
(5)The Foundation’s investment in research has led to 13 scientists winning the Nobel Prize since 1954, including Dr. James Watson’s discovery of the double helix.  
(6)Virginia Apgar, MD, creator of the Apgar Score, helped develop the Foundation’s mission for birth defects prevention; joining the Foundation as the head of its new birth defects division in 1959.  
(7)In the 1960s, the Foundation created over 100 birth defects treatment centers, and then turned its attention to assisting in the development of Neonatal Intensive Care Units, or NICUs.  
(8)With March of Dimes support, a Committee on Perinatal Health released Toward Improving the Outcome of Pregnancy in 1976, which included recommendations that led to the regionalization of perinatal health care in the United States.  
(9)Since 1998, the March of Dimes has advocated for and witnessed the passage of the Birth Defects Prevention Act, Children’s Health Act, PREEMIE Act, and Newborn Screening Save Lives Act.  
(10)In 2003, the March of Dimes launched a Prematurity Campaign to increase awareness about and reduce the incidence of preterm birth, infant mortality, birth defects, and lifelong disabilities and disorders.  
(11)The March of Dimes actively promotes programs for and funds research into newborn screening, pulmonary surfactant therapy, maternal nutrition, smoking cessation, folic acid consumption to prevent neural tube defects, increased access to maternity care, and similar programs to improve maternal and infant health.  
3.Coin specifications 
(a)$1 silver coinsIn recognition and celebration of the founding and proud service of the March of Dimes, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 500,000 $1 coins, which shall— 
(1)weigh 26.73 grams;  
(2)have a diameter of 1.500 inches; and  
(3)contain 90 percent silver and 10 percent copper.  
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the mission and programs of the March of Dimes, and its distinguished record of generating Americans’ support to protect our children’s health.  
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin;  
(B)an inscription of the year 2015; and  
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  
(b)SelectionThe design for the coins minted under this Act shall— 
(1)contain motifs that represent the past, present, and future of the March of Dimes and its role as champion for all babies, such designs to be consistent with the traditions and heritage of the March of Dimes;  
(2)be selected by the Secretary, after consultation with the March of Dimes and the Commission of Fine Arts; and  
(3)be reviewed by the Citizens Coin Advisory Committee.  
5.Issuance 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.  
(b)Mint facilityFor the coins minted under this Act, at least 1 facility of the United States Mint shall be used to strike proof quality coins, while at least 1 other such facility shall be used to strike the uncirculated quality coins.  
(c)Period for issuanceThe Secretary of the Treasury may issue coins minted under this Act only during the 1-year period beginning on January 1, 2015.  
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins;  
(2)the surcharge provided in section 7(a) with respect to such coins; and  
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge of $10 per coin.  
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the March of Dimes to help finance research, education, and services aimed at improving the health of women, infants, and children.  
(c)AuditsThe March of Dimes shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).  
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary may issue guidance to carry out this subsection.  
8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and 
(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.  
9.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
